Exhibit 10.02

AMENDMENT NUMBER THREE

TO THE

WEST CORPORATION NONQUALIFIED DEFERRED COMPENSATION PLAN

(as amended and restated effective December 29, 2011)

WHEREAS, West Corporation, a Delaware corporation (the “Company”), maintains the
West Corporation Nonqualified Deferred Compensation Plan, as amended and
restated effective December 29, 2011 (the “Plan”);

WHEREAS, on August 15, 2012, the Board of Directors of the Company (the “Board”)
declared a special cash dividend to all common stockholders of record as of
August 15, 2012 (the “Dividend”) and, to reflect such Dividend, the Board
authorized the Company to credit a dividend equivalent (the “Dividend
Equivalent”) to each Deferral Account (as defined in the Plan) as of August 15,
2012 in an amount equal to the per share Dividend multiplied by the number of
shares of Company common stock that were notionally credited to such Deferral
Account as of such date;

WHEREAS, pursuant to Article VIII of the Plan, the Company has the authority to
amend the Plan; and

WHEREAS, the Board has authorized an amendment of the Plan to provide
participants in the Plan with a one-time right to reallocate the investment of
an amount up to the Dividend Equivalent credited to each participant’s Deferral
Account from a notional investment that tracks the value of the Company’s common
stock to a notional investment that tracks the value of the Measurement Funds
(as defined in the Plan), in accordance with the terms of this Amendment.

NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective as of
August 15, 2012, as follows:

1. The title of Section 3.3(b) shall be replaced with the title “Reallocation of
Deferral Accounts Following the Conversion.”

2. Section 3.3 is hereby amended to add the following new subsection (c) at the
end thereof:

(c) Reallocation of Deferral Accounts Following August 2012 Dividend.
Notwithstanding any then-current or prior Investment Designation, each
Participant may make a one-time election to reallocate a portion of the
Participant’s Deferral Account that is notionally invested in Common Stock to be
notionally invested in Measurement Funds in accordance with this Section 3.3(c)
and procedures established by the Company; provided, however, that the aggregate
amount of such reallocated investment shall not exceed the amount of the
dividend equivalent credited to such Participant’s Deferral Account on
August 15, 2012 (rounded up to the nearest cent); provided, further, that any
portion of the Participant’s Deferral Account that is attributable to any
unvested Employer Matching Contributions but reallocated to Measurement Funds
pursuant to this Section 3.3(c) shall



--------------------------------------------------------------------------------

vest or be forfeited, as the case may be, at the same time and on the same basis
as the underlying Employer Matching Contribution; provided, however, the
Participant may designate whether to reallocate vested or unvested portions of
the Participant’s Deferral Account. Such reallocation election must be made on
or before September 14, 2012, in a form acceptable to the Plan Administrator.
For purposes of implementing such reallocation, the value of a share of Common
Stock shall be $3.17.

***

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized agent on this 12th day of September, 2012.

 

WEST CORPORATION By:  

/s/ Paul M. Mendlik

Name:   Paul M. Mendlik Title:   Chief Financial Officer

 

2